Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 2/18/2022 has been entered. Applicant’s amendment and explanation to the claims 6-7 overcome Drawing objection and 112(b) rejections previously set forth in the Non-Final Office Action dated 12/30/2021.
Claim Status
	Claims 1-5, 7-20 are pending.
	Claims 13-20 are withdrawn, non-elected without traverse. 
	Claim 6 is canceled by Applicant.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 2/18/2022, have been fully considered, but are moot because the arguments do not apply to new ground of rejections with a new reference, US 2020/0194450 A1 to Pachamuthu. See detail below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-4, 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi Yamamoto, (US 2019/0273089 A1, of record, hereinafter Yamamoto) in view of Jayavel Pachamuthu et al., (US 2020/0194450 A1 to, hereinafter Pachamuthu).
Regarding claim 1, Yamamoto discloses a semiconductor memory device (in Fig. 4) comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Yamamoto’s Fig. 4, annotated. 
a first laminated body (stacked body 100) including a first conductive layer (WL-1), a first insulating layer (25-1), a second conductive layer (WL-2), and a second insulating layer (25-2), the first conductive layer (WL-1), the first insulating layer (25-1), the second conductive layer (WL-2), and the second insulating layer (25-2) being sequentially stacked in a first direction (z direction); 
a first pillar (semiconductor film 117 in Fig. 1,2) passing through the first laminated body (100), and including portions intersecting with the first and second WL-1, WL-2 in Fig. 2) and configured to function as first and second memory cell transistors (MT1, MT2 in Fig. 1), respectively; 
a third insulating layer (interlayer insulating film 62 in Fig. 4) provided above the first laminated body (100); 
a first stopper (stop film 26-1 in Fig. 4) having an etching rate different (etching speed different from the layer 25 described in [0043]) from etching rates of the first to third insulating layers (25-1, 62 which can be same material as layer 25 described in [0044]) and provided on the first insulating layer (25-1) on a first region (end region of WL-1) of the first conductive layer (WL-1); 
a second stopper (stop film 26-2) having an etching rate different (etching speed different from the layer 25 described in [0043]) from the etching rates of the first to third insulating layers (25-1, 62 which can be same material as layer 25 described in [0044]), provided on the second insulating layer (25-2) on a second region (end region of WL-2) of the second conductive layer (WL-2), and separated from the first stopper (26-1); 
a third conductive layer (contact plug 40-1) passing through the first insulating layer (25-1), the first stopper (26-1), and the third insulating layer (62), and coupled to the first region (end region of WL-1); and 
a fourth conductive layer (contact plug 40-2) passing through the second insulating layer (25-2), the second stopper (26-2), and the third insulating layer (62), and coupled to the second region (end region of WL-2);
Yamamoto does not expressly disclose a first insulating member extending in the first direction (z) in the first laminated body (100) and passing through the first region (end region of WL-1) of the first conductive layer (WL-1) of the first laminated 40-1); and a second insulating member extending in the first direction (z) in the first laminated body (100) and passing through the second region (end region of WL-2) of the second conductive layer (WL-2) of the first laminated body near the fourth conductive layer (40-2).
However, in the same semiconductor device field of endeavor, Pachamuthu discloses support pillar structures 20 comprising dielectric core 62 extend in z direction a in stack of conductive layers 46 and insulating layers 32 and pass through ending regions of the conductive layers 46 near contact via structures 86 in a staircase region 300 in Fig. 24/24B. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Pachamuthu’s Fig. 24, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Pachamuthu’s support pillar structures in Yamamoto’s device to support staircase regions.
Regarding claim 3, Yamamoto modified by Pachamuthu discloses the semiconductor memory device according to claim 1, 
wherein the first conductive layer (Yamamoto’s WL-1) is a first word line (Yamamoto’s WL-1) of the first memory cell transistor (Yamamoto’s MT1), and the second conductive layer (Yamamoto’s WL-2) is a second word line (Yamamoto’s WL-2) of the second memory cell transistor (Yamamoto’s MT2).  
Regarding claim 4, Yamamoto modified by Pachamuthu discloses the semiconductor memory device according to claim 1, 
the first to third insulating layers (Yamamoto’s 25-1, 25-2, 62) include silicon oxide (Yamamoto’s layer 25 can be silicon oxide film described in [0043] and the film 62 can be same material of layer 25 described in [0044]), and 
in anisotropic etching on the silicon oxide (Yamamoto’s contact hole CH etching described in [0046-0047]), etching rates of the first stopper (Yamamoto’s 26-1) and the second stopper (Yamamoto’s 26-2) are lower than etching rates of the first to third insulating layers (Yamamoto’s 25-1, 25-2, 62. The film 62 (25) has high etching selectivity with respect to the stop film 26 described in [0047]).  
Regarding claim 7, Yamamoto modified by Pachamuthu discloses the semiconductor memory device according to claim 1, 
the first insulating member (Pachamuth’s support pillar structure 20/62-second left in Fig. 24) includes a first protrusion (a wider portion) that protrudes in a direction (width direction) orthogonal to the first direction (z-direction), and 
Pachamuth’s support pillar structure 20/62-third left) includes a second protrusion (a wider portion) that protrudes in the direction (width direction) orthogonal to the first direction (z-direction).  
Regarding claim 8, Yamamoto modified by Pachamuthu discloses the semiconductor memory device according to claim 7, wherein
the first protrusion of the first insulating member (the Pachamuth’s wider portion of 20/62-second left in Fig. 24) is adjacent to the first stopper (Yamamoto’s stop film 26-1 in Fig. 4) in direction (Yamamoto’s width direction) orthogonal to the first direction (Yamamoto’s z), and 
the second protrusion of the second insulating member (the Pachamuth’s wider portion of 20/62-third left in Fig. 24) is adjacent to the second stopper (Yamamoto’s stop film 26-2 in Fig. 4) in direction (Yamamoto’s width direction) orthogonal to the first direction (Yamamoto’s z).
Regarding claim 12, Yamamoto modified by Pachamuthu discloses the semiconductor memory device according to claim 1, 
an area of a portion of the third conductive layer (of Yamamoto’s 40-1) coupled to the first region (end region of Yamamoto’s WL-1) is larger than an area of a portion of the third conductive layer (of a portion of Yamamoto’s 40-1) passing through the third insulating layer (Yamamoto’s 62) on a plane (Yamamoto’s horizontal plane) orthogonal to the first direction (Yamamoto’s z), and 
an area of a portion of the fourth conductive layer (of Yamamoto’s 40-2) coupled to the second region (end region of Yamamoto’s WL-2) is larger than an area of a portion of the fourth conductive layer (of a portion of Yamamoto’s 40-2) passing Yamamoto’s 62) on a plane (Yamamoto’s horizontal plane) orthogonal to the first direction (Yamamoto’s z).  

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi Yamamoto, (US 2019/0273089 A1, of record, hereinafter Yamamoto) in view of Jayavel Pachamuthu et al., (US 2020/0194450 A1 to, hereinafter Pachamuthu) and in further view of Zvi Or-Bach et al., (US 2019/0148286 A1, of record, hereinafter Or-Bach).
Regarding claim 2, Yamamoto modified by Pachamuthu discloses the semiconductor memory device according to claim 1, 
Yamamoto modified by Pachamuthu does not expressly disclose wherein the first stopper (Yamamoto’s 26-1) and the second stopper (Yamamoto’s 26-2) include a conductive material.  
However, in the same semiconductor memory device field of endeavor, Or-Bach discloses conductive etch stop layers may be employed in a etch process described in [0102].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Or-Bach’s conductive material for Yamamoto’s stopper since the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) in MPEP 2144.07.
Regarding claim 10, Yamamoto modified by Pachamuthu discloses the semiconductor memory device according to claim 9, further comprising:
Yamamoto modified by Pachamuthu does not expressly disclose wherein the first to third stopper (Yamamoto’s 26-2 26-1, 26-2, 26-3) include a conductive material.  
However, in the same semiconductor memory device field of endeavor, Or-Bach discloses conductive etch stop layers may be employed in a etch process described in [0102].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Or-Bach’s conductive material for Yamamoto’s stoppers since the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) in MPEP 2144.07.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koichi Yamamoto, (US 2019/0273089 A1, of record, hereinafter Yamamoto) in view of Jayavel Pachamuthu et al., (US 2020/0194450 A1 to, hereinafter Pachamuthu) and in further view of Kwang-Seok Oh, (US 2016/0358855 A1, of record, hereinafter Oh).
Regarding claim 5, Yamamoto modified by Pachamuthu discloses the semiconductor memory device according to claim 1, 
Yamamoto modified by Pachamuthu does not expressly discloses further comprising a slit dividing the first laminated body (Yamamoto’s 100) in a second Yamamoto’s 26-1) and the second stopper (Yamamoto’s 26-2) are separated from the slit.  
However, in the same semiconductor memory device field of endeavor, Oh discloses an isolation layer 21 in Fig. 1 dividing an alternative stack of interlayer dielectric layer 12 and memory cell 20, the isolation layer 21 has with in x or y direction orthogonal to the z direction of the alternative stack; two etch stop layers 15 on both ends of the memory cell 20 are separated from the isolation layer 21.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

				Oh’s Fig. 1, annotated.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Oh’s isolation layer in the Yamamoto’s memory device and arrange Yamamoto’s first and second stoppers to be separated by the isolation layer to isolate horizontally adjacent memory cells described in [0018] by Oh. 

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi Yamamoto, (US 2019/0273089 A1, of record, hereinafter Yamamoto) in view of Jayavel Pachamuthu et al., (US 2020/0194450 A1 to, hereinafter Pachamuthu).
Regarding claim 9, Yamamoto modified by Pachamuthu discloses the semiconductor memory device according to claim 1, further comprising:
a third stopper (Yamamoto’s 26-3 in Fig. 4); and 
Yamamoto’s 40-3), 
wherein the first laminated body (Yamamoto’s 100) further includes a sixth conductive layer (Yamamoto’s WL-3) and a fourth insulating layer (Yamamoto’s 25-3) that are sequentially stacked on the second insulating layer (Yamamoto’s 25-2) in the first direction (Yamamoto’s z), 
a portion where the first pillar (Yamamoto’s 117 in Fig. 1, 2) intersects the sixth conductive layer (Yamamoto’s WL-3) …
the third stopper (Yamamoto’s 26-3) has an etching rate different (Yamamoto’s etching speed different from the layer 25 described in [0043]) from etching rates of the first to fourth insulating layers (Yamamoto’s 25, 62 which can be same material as layer 25 described in [0044]), is provided on the fourth insulating layer (25-3) on a third region (end of Yamamoto’s WL-3) of the sixth conductive layer (Yamamoto’s WL-3), and is separated from the second stopper (Yamamoto’s 26-2), and 
the fifth conductive layer (Yamamoto’s 40-3) passes through the fourth insulating layer (Yamamoto’s 25-3), the third stopper (Yamamoto’s 26-3), and the third insulating layer (Yamamoto’s 62), and is coupled to the third region (end of Yamamoto’s WL-3).  
Yamamoto modified by Pachamuthu does not expressly disclose the portion where the first pillar (Yamamoto’s 117 in Fig.2) functions as a select transistor
	However, Yamamoto discloses the semiconductor layer 117 intersects a select gate line 112 functions as a select transistor ST1 in Fig. 1.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Yamamoto’s third stopper, fifth conductive layer and 
	Regarding claim 11, Yamamoto modified by Pachamuthu discloses the semiconductor memory device according to claim 9,
	wherein the sixth conductive layer (Yamamoto’s WL-3 in Fig. 2 equivalent to 112 in Fig. 1) is a select gate line (Yamamoto’s SGD) of the select transistor (Yamamoto’s ST1).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898